Citation Nr: 0205092	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-35 217	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had recognized service with the Philippine Scouts 
from June 1946 to April 1949.  

This claim originated on appeal of a June 1994 decision of 
the Manila, Philippines, regional office (RO) of the 
Department of Veterans Affairs (VA).  This decision denied 
the appellant, the widow of the veteran, entitlement to 
nonservice connected death pension benefits.  A September 
1994 rating decision also denied the appellant entitlement to 
service connection for the cause of the veteran's death.  The 
Board of Veterans' Appeals (Board) denied the entitlement to 
death pension benefits in an April 1996 decision, but 
determined that the issue of service connection for the cause 
of the veteran's death (death and indemnity compensation) was 
not on appeal.  

In May 1997, the United States Court of Appeals for Veterans 
Claims (Court) issued an order granting a joint motion to 
affirm the Board's denial of entitlement to death pension 
benefits, but to remand the issue of service connection for 
the cause of the veteran's death to the Board for development 
and adjudication.  The Board remanded this issue to the RO 
for development in April 1998.  

The RO continued the denial of the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death in October 1998.  The claim was returned to 
the Board, which issued a decision that again denied the 
appellant's claim in July 1999.  The appellant made a Motion 
for Reconsideration of the July 1999 Board decision in her 
September 1999 letter, but this was denied in March 2000, and 
the appeal was returned to the Court. 

In January 2001, the Court granted an unopposed motion of the 
Secretary of the VA to remand the appellant's claim to the 
Board for further development and consideration consistent 
with the recently enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  The appeal has now been returned to the Board for 
further consideration consistent with the January 2001 order 
of the Court. 

Additional evidence from the appellant was received directly 
at the Board in December 2001.  In February 2002, the 
appellant waived consideration of this evidence by the RO.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1994; the immediate cause 
of death was respiratory failure, secondary to chronic 
obstructive pulmonary disease, predominantly emphysema, with 
bibasal pneumonia included as a significant condition 
contributing to death.  

2.  The service medical records are negative for evidence of 
a pulmonary disability.

3.  The first post service medical evidence of treatment for 
a pulmonary disability is dated 1978, which is 29 years after 
the veteran's discharge from service.  

4.  There is no competent medical evidence to show a 
relationship between the pulmonary disability that caused the 
death of the veteran and active service.  




CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that entitlement to service connection 
for the cause of the veteran's death is warranted.  She notes 
that the veteran's death was due to chronic obstructive 
pulmonary disease, predominately emphysema, and that a 
contributing condition to the veteran's death was bibasal 
pneumonia.  She argues that the veteran developed this 
disability as a result of his military service.  She states 
that the veteran was stationed in Guam for a portion of his 
service, and she believes that the weather in Guam 
contributed to the development of the diseases which led to 
his death.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The RO contacted the appellant by letter 
in September 1994 and notified her of the rating decision 
that denied entitlement to service connection for the cause 
of the veteran's death.  A copy of the rating decision was 
enclosed, as was an explanation of her appellate rights.  She 
was provided with a supplemental statement of the case that 
contained the laws and regulations governing the award of 
service connection in September 1994.  This also included the 
basis for the denial of her claim.  In a June 1998 letter, 
the RO notified the appellant of what must be shown in order 
to establish service connection for the cause of death, and 
explained to her what evidence might be used in order to 
prevail in her appeal.  A second supplemental statement of 
the case was sent to the appellant in October 1998, which 
contained a detailed explanation of the denial of service 
connection for the cause of the veteran's death.  Therefore, 
the Board concludes that the discussions of the letters and 
the supplemental statements of the case sent to the appellant 
informed her of the manner of evidence required to prevail in 
her claim, and that the VA's notification requirements have 
been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the appellant has been contacted by the RO 
on multiple occasions in order to obtain information 
regarding medical treatment for the veteran's pulmonary 
disability, including following the April 1998 remand.  All 
available service medical records were forwarded to the RO in 
September 1994.  A June 1998 letter to the appellant notified 
her of the evidence required to prevail in her claim, and 
requested that she either provide this evidence, or provide 
the permission necessary for the VA to obtain the evidence on 
her behalf.  The RO requested records from the Surgeon 
General's office in August 1998, but was notified in November 
1998 that no records were available for this veteran.  The 
appellant sent the RO a letter in November 1998 that 
contained a list of doctors who had treated the veteran, as 
well as some private medical records.  In January 1999, the 
RO informed the appellant that her November 1998 letter had 
been received, and requested that she either provide the 
records from the doctors listed in her letter, or return the 
forms necessary to allow the VA to obtain these records.  
There is no indication that the appellant responded to the 
January 1999 letter until September 1999, when she indicated 
that this evidence had already been provided to the RO.  
Following the January 2001 remand from the court, the 
appellant was contacted by letter in July 2001.  This letter 
informed her that she had 90 days in which to submit 
additional evidence or argument.  A reply was received in 
December 2001, which included additional evidence.  The Board 
must conclude that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  The VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
the VA's resources is not warranted. 

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d) (2001).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b) (2001).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  There may still be a basis for 
service connection if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

The veteran's death certificate shows that he died on April 
[redacted], 1994.  The immediate cause of death was respiratory 
failure, secondary to chronic obstructive pulmonary disease, 
predominantly emphysema.  A significant condition 
contributing to death was bibasal pneumonia.  The place of 
death was "NMRTH", which other medical records contained in 
the claims folder reveal to be Northern Mindanao Regional 
Training Hospital.  The certificate did not state whether or 
not an autopsy had been conducted.  

A review of the record shows that service connection was not 
in effect for any disability at the time of the veteran's 
death.  

The majority of the veteran's service medical records are 
believed to have been destroyed by a fire at the National 
Personnel Records Center.  However, his entrance examination 
and discharge examination, although damaged, are both 
available and legible.  The entrance examination indicates 
that the veteran's lungs were normal, and an X-ray study was 
negative.  The separation examination stated that the chest 
and lungs both had no significant abnormalities.  A chest X-
ray was normal.  

The earliest post service medical records to show treatment 
for a pulmonary disability are dated May 1978.  These records 
do not contain a medical opinion that relates the veteran's 
disability to either the weather conditions on Guam, or any 
other aspect of his active service.  The remaining medical 
records show treatment from several private facilities, 
including Northern Mindanao Regional Training Hospital in 
1994.  The diagnoses included chronic obstructive pulmonary 
disease, chronic bronchitis, pulmonary emphysema, 
bronchiectasis, pneumonia, and respiratory failure.  These 
records are also negative for a medical opinion that relates 
the veteran's disability to either the weather conditions on 
Guam, or any other aspect of his military service.  

A January 1997 affidavit from a friend of the veteran's is 
contained in the claims folder.  The friend states that he 
knew the veteran to have been under treatment for respiratory 
problems.  He added that he had been told by the veteran that 
the respiratory problems were the result of the weather 
conditions on Guam.  Similarly, a June 1997 affidavit from 
the veteran's brother-in-law says that he was originally 
against the marriage of his sister to the veteran due to the 
veteran's obvious respiratory problems.  He also said that 
the veteran related these problems to the weather on Guam, 
where he was posted during active service.  

The veteran's service medical records, although incomplete, 
are negative for a pulmonary disability.  The Board notes 
that the separation examination is available, and it shows 
that the veteran's lungs were normal upon discharge from 
service.  But even if some of the veteran's missing medical 
records were to show treatment for pulmonary complaints, 
these would not provide a basis for the establishment of 
service connection.  The post-service medical records first 
show treatment for a pulmonary disability in 1978, 
approximately 29 years after the veteran's discharge from 
service.  The veteran's medical records show that there were 
several diagnoses for his pulmonary disability, that he 
continued to require treatment for this disability from 1978 
to 1994, and that his pulmonary disability led to his death 
in 1994.  However, the veteran's medical records are 
completely negative for any medical opinion that relates his 
pulmonary disability to active service.  As a matter of fact, 
none of his medical records mention either the veteran's 
military service, the island of Guam, or a weather-related 
illness.  

In reaching this decision, the Board has considered the 
contentions of the appellant, as well as the affidavits 
submitted by the friend of the veteran and his brother-in-
law.  However, none of these individuals is a physician.  
Therefore, they are not competent to express a medical 
opinion as to a relationship between the veteran's pulmonary 
disability and active service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As absolutely no competent medical 
evidence has been submitted to show a relationship between 
the chronic obstructive pulmonary disease that caused the 
veteran's death, and active service, service connection for 
the cause of the veteran's death is not merited.  Further 
medical opinion would be unproductive in the absence of 
pertinent medical data to evaluate.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



